EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a call to Spenser Schwabe on June 24, 2021.
The application has been amended as follows: 
Claims 2-4, 8-15, and 18-20 are rejoined. 
Claim 1 is replaced with --An insect trap useful for trapping flying insects, the insect trap comprising: an upper housing including, a planar top wall, a planar bottom wall, a planar back wall extending downward from the planar top wall to the planar bottom wall and extending perpendicular to both the planar bottom wall and the planar top wall, and a horizontal row of light emitting diodes extending across an outer surface of a curved front wall opposite the planar back wall and extending between both the planar top wall and the planar bottom wall, such that light from each of the light emitting diodes is projected outwardly from the upper housing at a different angle than adjacent light emitting diodes in the horizontal row of light emitting diodes; a base housing including, an opening through which insects can enter an interior of the base housing; and an insect trapping element facing the opening in the base housing.--
Claim 2, line 2, “a back wall” to --the back wall--.
Claim 2, line 2, “a top wall” to --the top wall--.
Claim 2
Claim 2, line 5, “the top and bottom walls” to --the top and the bottom walls--.
Claim 2, line 12, “the top and bottom walls” to --the top and the bottom walls--.
Claim 2, line 13, “the top and bottom walls” to --the top and the bottom walls--.
Claim 3, line 3, “side walls and front wall” to --the side walls and the front wall--.
Claim 10, line 2, “a front wall” to --the front wall--.
Claim 11, line 2, “an inside surface” to --an inner surface--.
Claim 13, line 2, “the side walls and front wall” to --the side walls and the front wall--.
Claim 14, line 4, “the inside of the rectangular opening” to --an inside of the rectangular opening--.
Claim 18, line 6, “cigarette beetles with the insect trapping component” to --the cigarette beetles with the insect trapping element--.
Claim 19, lines 1-2, “the insect trapping component” to --the insect trapping element--.
Claim 20, line 2, “the insect trapping component” to --the insect trapping element--.
Claim 20, lines 4-5, “the metal surfaces of the funnel shaped bottom wall” to --the sheet metal of the funnel shaped bottom wall--.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest an insect trap as detailed by the claims. Specifically where claim 1 recites an upper housing including a planar bottom wall; the upper housing including a horizontal row of light emitting diodes extending across an outer surface of a curved front wall opposite the planar back wall and extending between 
The prior art of record, Schneider (U.S. Pat. 4332100), teaches an insect trap useful for trapping flying insects, the insect trap comprising: an upper housing with a curved front wall (Figs. 1-2, upper housing 32 with curved wall 34); a base housing including an opening through which insects can enter an interior of the base housing (Figs. 1-2, base housing 12 with opening near element 18); an insect trapping element facing the opening in the base housing (Fig. 2, insect trapping element 24/26); and a UV light source extending across an outer surface (Fig. 2, where UV light 14 extends across the outer surface of the reflector 36; the reflector 36 is directed toward the exterior of the trap and it is an outer surface in comparison to the blade 28 and fan motor 30 which are more internally positioned than the reflector 36). However, Schneider fails to teach or suggest an upper housing including a planar bottom wall; the upper housing including a horizontal row of light emitting diodes extending across an outer surface of a curved front wall opposite the planar back wall and extending between both the planar top wall and the planar bottom wall, such that light from each of the light emitting diodes is projected outwardly from the upper housing at a different angle than adjacent light emitting diodes in the horizontal row of light emitting diodes; and the upper housing including a planar top wall, a planar bottom wall, a planar back wall extending downward from the planar top wall to the planar bottom wall and extending perpendicular to both the planar bottom wall and the planar top wall. It would not have been obvious to one of ordinary skill in 
The further prior art of record, Child (U.S. Pat. 7937887), teaches a horizontal row of light emitting diodes extending across a curved wall such that light from each of the light emitting diodes is projected outwardly from the housing at a different angle than adjacent light emitting diodes in the horizontal row of light emitting diodes (Fig. 2 and Column 5, lines 21-35, where there is a horizontal row of lights 9 on a curved front wall, which allows the light from each LED to project outwardly from the upper housing at an angle different than adjacent LEDs). However, Child fails to teach or suggest an upper housing including a planar bottom wall; the upper housing including a horizontal row of light emitting diodes extending across an outer surface of a curved front wall opposite the planar back wall and extending between both the planar top wall and the planar bottom wall; the upper housing including a planar top wall, a planar bottom wall, a planar back wall extending downward from the planar top wall to the planar bottom wall and extending perpendicular to both the planar bottom wall and the planar top wall. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned references to include all of these limitations. 
The further prior art of record, McGowan et al. (U.S. Pub. 20170006847), teaches a housing including a planar top wall and a planar back wall extending downward and perpendicularly to the planar top wall (Paragraph [0032] and Figs. 2-4, where the device has a planar top wall 4 and a planar back wall 8 that extends downward and perpendicularly from the planar top wall 4). However, McGowan et al. fails to teach or 
In conclusion, the prior art of record fails to teach or suggest an insect trap having an upper housing including a planar bottom wall; the upper housing including a horizontal row of light emitting diodes extending across an outer surface of a curved front wall opposite the planar back wall and extending between both the planar top wall and the planar bottom wall; and the upper housing including a planar bottom wall and a planar back wall extending downward from the planar top wall to the planar bottom wall and extending perpendicular to both the planar bottom wall and the planar top wall. Therefore, it would be undue hindsight reconstruction and rebuilding of the applicant’s invention to modify Schneider, Child, or McGowan et al. to include all of the limitations of claim 1, since there is no motivation to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it pertains to the current state of the art of insect traps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647